 1

 2

 3

 4

 5
 6

 7                       UNITED STATES DISTRICT COURT
 8                    SOUTHERN DISTRICT OF CALIFORNIA
 9
      UNITED STATES OF AMERICA,                       Case No. 19-CR-0547-BAS
10
                                   Plaintiff,         JUDGMENT AND ORDER
11                                                    GRANTING GOVERNMENT'S
                                                      MOTION TO DISMISS
12           v.                                       INDICTMENT WITHOUT
                                                      PREJUDICE
13    DANIEL GONZALEZ-SERVIN (1 ),
      RAMIRO GONZALEZ-SERVIN (1),
14    AND FRANCISCO VELASQUEZ-
      SALAZAR (3 ),
15
                                Defendants.
16

17         Pending before the Court is the United States of America's motion to dismiss
18   the indictment without prejudice. Having reviewed the motion, and good cause
19   appearing, the Court GRANTS the Government's motion and DISMISSES
20   WITHOUT PREJUDICE the indictment against Daniel Gonzalez-Servin (1 ),
21   Ramiro Gonzalez-Servin (2), and Francisco Velasquez-Salazar (3).
22         IT IS SO ORDERED.
23

24   Dated: March 25, 2019

25                                                Cynthia Bashant
                                                  United States District Judge
26
27

28

                                                -1-                              16CR1617
